LEWIS, District Judge
(dissenting).
I am still of the opinion that this case should have been heard and disposed of on the merits — not by summary judgment.
If I read 19 U.S.C. § 1305(a) correctly, Congress has prohibited the importation into the United States from any foreign country * * * any obscene * * * print, picture, drawing * * except so-called classics only when imported for non-commercial purposes.
This was a test case brought about by the claimants after the Customs officials refused to give an advance ruling concerning the importation and showing of a collection of erotic art previously museum-shown in Sweden and Denmark.
Ten of the items, some of which are explicit portrayals of sexual acts, were taken from the collection and airshipped to Baltimore — They were seized on arrival by the Customs officials and turned over to the United States Attorney as § 1305(a) provides. This forfeiture action followed.
The Government says some of the seized pictures are obscene and that it is fully prepared to so prove if given the opportunity.
Summary judgment was granted in this case, primarily on the ground the Government failed to file affidavits contravening the claimed artistic, historic and anthropological value of the pictures.
The majority on the panel, if I read their per curiam opinion correctly, affirm on the ground that even if the paintings do have an appeal to the prurient interest of the average adult — they all have artistic merit.
The Government does not question the fact that these paintings were done by well known artists or represent well recognized schools of art. It claims their “social value” [and/or artistic merit] must be assessed wholly in the context of how they will be used and cannot be resolved as a matter of law by alluding to the reputation of the painters.
I agree with this contention. To say the least, different inferences and conclusions could be drawn from viewing the pictures and from the admitted facts —especially so if the pictures were to be artistically evaluated in relation to their intended use.
Although the claimants admit their pictures are to be exhibited in a commercial enterprise for profit, there is *422much uncertainty in re the extent of other future commercial uses. This the Government wants to develop at the requested hearing on the merits.
The element of social value, like all elements of obscenity, is one for the finder of the facts under proper instructions— Obscenity cannot be determined as a matter of law by alluding to the reputation of the painter. An obscene picture does not cease to be obscene merely because it was painted or drawn by a well known artist.
I would remand for a plenary hearing so the facts could be fully developed.